The defendant’s claim that the trial court improperly limited the scope of cross-examination of the complainant is unpreserved for appellate review (see, People v Ford, 66 NY2d 428; People v Wright, 115 AD2d 677). In any event, the court’s ruling was proper. It is well settled that the scope of cross-examination rests largely in the sound discretion of the trial court (see, People v Mandel, 48 NY2d 952, cert denied and appeal dismissed 446 US 949, reh denied 448 US 908). In the instant case the court’s ruling was proper since the complainant’s living with her mother and losing custody of her child were collateral to the issue involved.
The defendant has failed to preserve for appellate review the propriety of the prosecutor’s remarks on summation (see, People v Dordal, 55 NY2d 954; People v Jones, 89 AD2d 875), and, in any event, his comments were well within the bounds of permissible advocacy as well as in answer to issues raised by the defense (see, People v Galloway, 54 NY2d 396; People v Ashwal, 39 NY2d 105; People v Lawrence, 91 AD2d 642). Mangano, J. P., Weinstein, Lawrence and Fiber, JJ., concur.